By the Court, McKinstry,. J.:
“Taxation shall be equal and uniform throughout the State. All property in this State shall be taxed in proportion to its value, to be ascertained as directed by law; but assessors and collectors of town, county and State taxes shall be elected by the qualified electors of the district, county or town in which the property taxed for State, county or town purposes is situated.” (Constitution of California, Article IX, section 13.)
. There is no provision in the Political Code which requires, in terms, that debts secured by mortgage shall be taxed. That Code requires that all property shall be taxed, and section seventeen declares: “The words ‘personal property ’ include money, goods, chattels, evidence of debt, and ‘ tilings in action.’”
Unless' the provision of the Constitution above quoted restrains or limits the power of the Legislature, so as to prohibit the taxation of “evidences of debt and things in action,” it is the duty of the assessors to assess not only *245mortgages, but all debts “solvent” or not solvent, and also all rights of action, whether arising ex contractu or ex delicto.
And this, 1st, because it is the established law that all property must be taxed, and the Legislature has no power to exempt any property; and 2d, because the Legislature has declared that all property shall be taxed, and attempted to include in the definition of property all dioses in action.
But to declare that it is the duty of the assessor to assess all “things in action,” is to give a construction to the Constitution which must lead to the grossest absurdities. The Constitution, in its application to the various departments of the Government, and to individual rights, must receive such a construction as to give it a practical operation. There would be a contradiction in the single section of the Constitution, if it were construed as requiring that all property should be taxed equally and uniformly with reference to its value, and that the word property includes those things practically incapable of an appraisement bearing any definite relation or proportion to other things or property.
That causes of action are dependent on too many contingencies to be capable of appraisement which shall accord with any rule of equality or uniformity of value, is too plain for argument.
Tet the Constitution requires that all property shall be assessed on the ad valorem principle by local assessors. All property which is visible and tangible is capable of such assessment; dioses in action are not. The word “property” has been used in our language in several senses; but in the case in hand we cannot, be limited to the meaning given it by the Code, but may also—and such is our duty— look for its meaning in the Constitution. The Constitution provides that no property, as property, shall be taxed except such as is capable of a valuation by the assessors, which shall be ratably equal and uniform with that affixed to all other property.
In Houghton v. Austin (47 Cal. 661), it was held that taxation must be thus equal and uniform; and in People v. San *246Francisco Savings Union (31 Cal. 138), that a valuation by an assessor is- the very foundation of proceedings for apportioning and collecting a tax on property.
The thirteenth section of Article XI of the Constitution requires that each article of property, capable of valuation, shall be fixed or estimated, and the owner thereof made to pay a sum, which shall bear the same proportion to the whole amount levied as does the value of the particular property to the aggregate value of all the property in the State or tax district.
Under our Constitution, therefore, the subject of taxation is the sum of all the values.
Independent of other constitutional restrictions the State might take such portions of the wealth within its borders— the burden being distributed with uniformity—as the legislative department might deem necessary for the support or defense of the Government. In this respect there would be no limitation, save that resulting from moral considerations, addressing themselves to the consciences of individual legislators. Supposing — what would thus be possible in theory—that the necessities of Government required a tax of one hundred per cent, on all values; or, what would be the result of such a tax, an appropriation of all the property in the State, it is plain that the State would receive no benefit from evidences of debt due by some of her citizens to others, and payable out of the tangible property which the State had already taken.
It is property in possession or enjoyment, and not merely in right, which must ultimately pay every tax.
The Legislature may declare that a cause of action shall be taxed, but a cause of action cannot pay the tax; and this because it has, and can have, no value independent of the tangible wealth out of which it may be satisfied.
In a certain sense a promissory note or any credit is property. Whether “ solvent,” as the term is ordinarily employed, or not, it may be assigned for value; it would be difficult, however, to explain why a note discounted at twenty per cent, would be less appropriately called “ property ” than one sold at par. In any case, a credit has no *247value other than the value it has acquired by reason of the probability that the property, having present actual value, upon which a tax is levied and collected, will be applied to the satisfaction of the claim it represents. He who has the property in possession must be taxed on its value, and the value once taxed cannot be retaxed without a violation of the constitutional provision that each value shall be taxed proportionately to the sum of all the values.
The sovereign power of the people, in employing the prerogative of taxation, regards not the claims of individuals on individuals, but deals with the aggregate wealth of all; that which is supposed to be unlimited is here limited by an inexorable law which parliaments cannot set aside, for it is only to the actual wealth that governments can resort, and, that exhausted, they have no other property resource. This is as certain as that a paper promise to pay money is not money.
It may not be possible in every case to show that the debtor has paid the tax assessed to his creditor. But it admits of mathematical demonstration—if the other property in the State has been assessed at its value—that the money which shall ultimately satisfy the debt (if it is ever satisfied) has paid its tax. If it were practicable to assess all the property in the State at the same moment of time, it would be clear to every mind that an assessment of a credit was an attempt to transfer to it a value elsewhere assessed. It may happen, as the assessor goes his round, that the same piece of tangible personal property is in fact twice taxed; but in every such case the presumption is that he first found in possession has parted with it for its value; that when the second person is assessed, the first has received other property of'like value to that twice assessed; so that the uniformity required by the Constitution is maintained in effect. But if a debtor is found to be the owner of one thousand dollars, and is assessed for that sum, and his creditor is found to be the owner of his note for one thousand dollars, and is assessed for a like sum; and if, the day after the visit of the assessor to the creditor the debtor shall pay his note, it is clear that the same value has been twice *248taxed; since the debtor has parted with his money, and received only that which is certainly not taxable property in his hands, and which can never afterwards be assessed. When a debtor pays his debt he does not abstract or destroy any portion of the taxable property of the State; the aggregate of values remains the same.
In People v. Eddy (43 Cal. 336), this Court said: “The word 1 property ’ is used in that section of the Constitution in its ordinary and popular sense, and this is the general rule in the interpretation of constitutions and statutes, unless the context shows that the words are used in a technical or some arbitrary sense.” With this general proposition I fully agree, but I am not prepared to admit that, in its vulgar sense, the word 11 property ” includes- all choses in action. And I feel compelled to dissent from the statement which follows, in the same opinion: “ There is no good reason to believe that the word was used in that section (section thirteen, Article XI), in a sense materially differing from that which it has in other sections of that instrument.” A single illustration will show that the foregoing is not literally correct. It has never been doubted in these arguments that gold and silver money is property which may be taxed. Such coins are more than promises to pay; they are composed of metals recognized - as standards of value throughout the commercial world, and everywhere of purchasing capacity. But it has been repeatedly held that the clause of the Constitution (Article I, section eight): “Nor shall private properly be taken for public use without just compensation,” prohibits the taking of money. The reason is apparent. The compensation spoken of is money, and it would lead to an absurdity to say that money should be taken for the public, only in case an equal sum of money should be paid to the citizen when the money was taken. Such is the uncertainty of human language, that it is absolutely necessary to consider the context in order to determine the sense in which a particular word is employed, if it can ever be employed in more than one.
The facts of the present case do not present any question as to the power of the Legislature to require the payment *249of a specific sum by way of license for the transaction of a particular business, or the performance of particular acts.
The views above expressed remove the objection heretofore resorted to, that the creditor cannot complain if the debtor shall pay a double tax. The creditor can always complain, because the credit should not be taxed at all, inasmuch as it has no independent value, and, therefore, cannot be taxed in proportion to such value (as part of the aggregate of values) in the manner required by the Constitution.
And in the foregoing an effort has been made to abstain from any reference to the moral effects of a species of legislation which ordinarily transfers the burden of taxation from the lender to the borrower, and encourages misrepresentation and perjury by permitting the collection of a tax to depend upon the oath of the creditor based on his opinion of the solvency of his debtors. The case should be decided by reference to the power of the Legislature under the Constitution.
I am of the opinion that “credits” are not “property” subject to taxation within the meaning of the section of the Constitution above quoted.
Judgment reversed and cause remanded. Remittitur forthwith.